department of the treasury internal_revenue_service washington d c date number release date cc intl br5 wta-n-109505-99 uilc internal_revenue_service national_office field_service_advice memorandum for chief northern florida appeals_office att from jeffrey l dorfman chief cc intl br5 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend state x appeals officer taxpayer sub insurer a country a date q dollar_figureaa dollar_figurebb issues wta-n-109505-99 whether premium income received by the taxpayer’s wholly-owned insurance subsidiary from an unrelated insurance_company pursuant to a reinsurance agreement should be allocated to the taxpayer for one or more of the following reasons a the subsidiary is a sham corporation b the reinsurance agreement does not constitute valid reinsurance and or c the reinsurance transaction otherwise lacks economic_substance alternatively assuming the reinsurance transaction is respected whether the service may allocate premium income received by the insurance subsidiary to the taxpayer under sec_482 or sec_845 conclusion sec_1 the facts need to be more fully developed based on the information we have received to date and the representations made by the appeals_office the facts suggest that the insurance subsidiary should not be treated as a sham corporation the reinsurance agreement should be respected as valid reinsurance and the reinsurance transaction did not lack economic_substance however the facts once fully developed may support the conclusion that the transaction lacked economic_substance under these circumstances all premium income received by the reinsurance company would be allocated to the taxpayer and the reinsurance transaction treated as a sham sec_482 and sec_845 can be used to allocate a portion of the premium income received by the insurance subsidiary to the taxpayer because a portion of the premium income is really a disguised sales commission earned by the taxpayer facts the taxpayer is a retail establishment that is primarily engaged in the rent-to-own business customers lease or rent-to-own property from the taxpayer by signing a written contract called a rental-purchase agreement the rental contract the rental contract states that the customer is responsible for the property and that the customer must provide proof of adequate insurance or must purchase property insurance through the taxpayer customers almost always buy insurance from the taxpayer it is our understanding that customers can buy property insurance from an insurance_company for substantially less than the cost of buying insurance through the taxpayer customers also buy property from the taxpayer on credit by executing a revolving charge retail agreement revolving credit agreement as part of the wta-n-109505-99 transaction the taxpayer also offers on a separate form insurance application to sell customers credit life and credit disability insurance and credit property and casualty and credit involuntary unemployment insurance customers do not need to purchase this insurance however customers generally buy insurance from the taxpayer the taxpayer sells insurance to its customers as an agent for insurer a an unrelated insurance_company insurer a is licensed to sell insurance in the state of state x a customer buys insurance from insurer a by completing an insurance election form as part of the rental contract or by agreeing in the insurance application to have his or her revolving credit account charged for the amount needed to pay premiums for the insurance the insurance policies designate the taxpayer as the beneficiary the taxpayer receives premiums from its customers as an agent of insurer a in accordance with an agency agreement the taxpayer retains percent of the premiums received as a sales commission and pay sec_80 percent of the premiums received to insurer a insurer a receives premiums and pays any claims filed during the month insurer a also pays state premium taxes retains a commission and pays reinsurance premiums to sub an insurance_company wholly-owned by the taxpayer insurer a has reinsured all of the risks arising from the sale of insurance policies to the taxpayer’s customers with sub on date q the taxpayer formed sub in country a with a capital_contribution of dollar_figurebb sub has no employees and pays no compensation to any of its officers sub timely filed an election to be treated as a domestic_corporation under sec_953 sub also filed an election to be taxed on only its taxable_investment_income under sec_831 sub’s only insurance activities involve reinsuring insurance policies sold by insurer a to the taxpayer’s customers sub receives reinsurance premiums on a monthly basis from insurer a and has a loss reserve which is re-computed on a monthly basis the loss reserve has two segments the unearned_premium_reserve one-half month of unearned premiums and the loss reserve an estimate of how much insurer a will pay over the life of the reinsurance contract the loss reserve maintained by sub is equal to approximately dollar_figureaa sub funds its loss reserve through an irrevocable letter_of_credit issued by an unrelated bank insurer a is the beneficiary of the letter_of_credit the letter_of_credit was issued by the bank upon the assignment of a dollar_figureaa certificate of deposit owned by sub the certificate of deposit is recorded on the books of sub not on the books of the taxpayer wta-n-109505-99 when a loss occurs a customer generally prepares a claim form and files the form with the taxpayer the taxpayer forwards the claim form to insurer a and insurer a pays the taxpayer once the taxpayer has received payment the customer is no longer obligated to pay on the rental contract or the revolving credit agreement insurer a generally pays claims from the premiums it receives from the taxpayer if the premiums received from the taxpayer are insufficient to pay all claims sub pays insurer a for the claim if the taxpayer stops using insurer a sub remains liable on all policies underwritten by insurer a that were reinsured by sub until those policies lapse during the tax years in issue the amounts received by insurer a as premiums substantially exceeded the amounts it paid for claims before sub was formed the taxpayer sold insurance to its customers as an agent for insurer a the taxpayer received an up-front sales commission equal to forty percent of the premiums_paid and paid the remainder of the premiums to insurer a each quarter of the year insurer a returned a portion of the premiums received to the taxpayer as retro compensation this amount represented a portion of the net profits which insurer a earned on insurance polices written for the taxpayer’s customers law and analysis a introduction the facts of this case are similar to the those addressed by the tax_court in united parcel service of america inc v commissioner t c memo ups and wright v commissioner t c memo affd a f t r 2d ria 9th cir in both cases the taxpayers established thinly capitalized foreign insurance_companies with no employees the reinsurance companies reinsured risks arising solely from the sale of insurance to customers of the taxpayers through unrelated insurance_companies the reinsurance transactions shifted income from the taxpayers to the reinsurance companies in each case the tax_court held that the reinsurance transaction effected an impermissible assignment_of_income and lacked economic_substance thus reinsurance premiums were reallocated from the reinsurance company back to the taxpayer in the ups case the tax_court concluded that an impermissible assignment_of_income occurred after considering the functions performed by the taxpayer before and after the reinsurance transaction the risks assumed if any by the direct insurer in the transaction and whether it merely received a fee for performing wta-n-109505-99 a pre-designed role and the economic_substance and business purposes underlying the entire transaction the facts of the present case and the ups and wright cases are similar however the present case appears to be factually different than the ups and wright cases in some important respects specifically sub elected to be taxed as a u s_corporation under sec_953 sub appears to be adequately capitalized and to have reinsured significant risk after the reinsurance transaction the taxpayer still received a substantial up-front sales commission the reserves maintained by sub appear to be sufficient to support the reinsurance transaction no evidence suggests that the taxpayer represented to third parties that it was the insurer rather than insurer a we emphasize that the facts are not completely developed nevertheless based on the available facts we believe that sub is not a sham corporation and that the reinsurance transaction should be respected as valid reinsurance this conclusion may change however when the facts are more fully developed it appears that the business_purpose for the reinsurance transaction was to enable the taxpayer to capture a larger share of the profits including investment_income earned on insurance reserves that insurer a was earning on the insurance policies for this to be a sufficient business_purpose the amount of profit captured should be substantial in comparison with any_tax benefits derived from the transaction relevant to this analysis is whether alternative means of capturing the additional profit were available that would not have had such a tax_avoidance effect see ups v commissioner supra the facts also strongly suggest that the reinsurance transaction was used to improperly assign sales commission income earned by the taxpayer to sub in computing its taxable_income sub reduced its taxable_income substantially by electing under sec_831 to pay tax only on its investment_income thus the tax imposed on income on earned by sub would be less than the tax imposed on the same income earned by the taxpayer the taxpayer cannot assign sales commission income to another related_taxpayer discussed below are the reasons why a portion of the premium income received by sub should be reallocated to the taxpayer under sec_482 and sec_845 wta-n-109505-99 b sec_482 sec_482 can be considered to be an amalgam of economic_substance assignment_of_income and clear_reflection_of_income principles see 714_f2d_977 9th cir citing b bittker j eustice federal income_taxation of corporations and shareholders pincite 4th ed sec_482 in part provides in any case of two or more organizations trades_or_businesses whether incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or in directly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any organizations trades_or_businesses in 48_tc_773 aff'd 407_f2d_629 7th cir cert 396_us_956 overruled in part on other grounds 405_us_394 the tax_court sustained the commissioner’s use of sec_482 to reallocate income from an insurance_company to its corporate parent in a case with facts similar to the present case the relevant facts of the local finance corp case can be summarized as follows as part of their financing business a group of commonly controlled financing companies the finance companies sold credit life_insurance to borrowers the credit insurance was underwritten by an unrelated insurance_company the unrelated insurance_company indirectly paid sales commissions to the finance companies for selling the insurance by paying a commission to an officer of the finance companies the officer in turn assigned the commissions to a corporation owned by the same shareholders that owned the finance companies the finance companies received a sales commission equal to percent of the premiums received in addition the finance companies received a contingent sales commission in an amount equal to the premiums less the up-front sale sec_1in the local finance corp case the finance companies could not receive a commission for selling credit insurance under state law local finance corp supra pincite wta-n-109505-99 commission reduced by an administrative fee and claims paid on the policies id pincite the finance companies subsequently formed an insurance_company reinsurance company to reinsurance the risks insured by the unrelated insurance_company the unrelated insurance_company entered into a reinsurance agreement with the reinsurance company to reinsure the risks of the finance companies’ customers for percent of the net premium the unrelated insurance_company retained percent of the net premium and no longer paid any commissions fixed or contingent to the finance companies id pincite the service allocated a portion of the reinsurance premiums percent of net premium received by the insurance_companies to the finance companies under sec_482 the tax_court upheld the allocation of income to the finance companies because it was clear that a portion of the premium was really a sales commission earned by the finance companies for selling and servicing the insurance after establishing a reserve to pay claims the reinsurance company was left with approximately percent of the net premium id pincite based on the facts we have been provided it appears that the taxpayer has assigned a portion of both its up-front sales commission and its retro compensation which it received before sub was formed to sub through the reinsurance agreement before the reinsurance transaction the taxpayer was entitled to an up- front sales commission equal to a specified percentage of the premium percent and to retro compensation representing a share of the profits earned on those insurance policies after the reinsurance transaction the taxpayer’s up-front sale commission percentage was reduced percent and its retro compensation was eliminated it is very unlikely that the taxpayer would have entered into an arm’s length agreement with an unrelated party on these terms the amount by which the reinsurance_premium paid to sub exceeds the amount that would have been paid to an unrelated party for similar reinsurance is almost certainly a sales commission earned by the taxpayer that is being diverted to sub thus the service may reallocate a portion of the premium income received by sub to the taxpayer under sec_482 we note that in 405_us_394 the supreme court held that sec_482 did not authorize the commissioner to allocate income to an organization when that organization was legally prohibited from receiving that income in the present case the record does not show that any law prevents the taxpayer from receiving sales commissions in fact the taxpayer received sales commissions directly from insurer a both up-front commissions and wta-n-109505-99 retro compensation before sub was formed thus the service may allocate income received by sub to the taxpayer under sec_482 c sec_845 in addition to sec_482 the internal_revenue_code contains two additional reallocation provisions that apply specifically to insurance_companies sec_845 generally allows the secretary to reallocate income between two or more related parties who are parties to a reinsurance agreement sec_845 generally allows the secretary to reallocate income between unrelated parties who are parties to a reinsurance agreement if the reinsurance contract has significant tax_avoidance effect for the reasons discussed below sec_845 may also be used to reallocate premium income received by sub from insurer a back to the taxpayer sec_845 sec_845 provides in the case of or more related_persons within the meaning of sec_482 who are parties to a reinsurance agreement or when one of the parties to a reinsurance agreement is with respect to any contract covered by the agreement in effect an agent of another party to such agreement or a conduit between related_persons the secretary may- allocate between or among such persons income whether investment_income premium or otherwise deductions assets reserves credits and other items related to such agreement recharacterize any such items or make any other adjustment if he determines that such allocation recharacterization or adjustment is necessary to reflect the proper source and character of the taxable_income or any item described in paragraph relating such taxable_income of each such person in this case sub and insurer a are not related it follows that sec_845 may not apply unless it can be established that insurer a was an agent or conduit between sub and the taxpayer in regard to parties serving as conduits between related parties for purposes of sec_845 the legislative_history of sec_845 provides wta-n-109505-99 treasury can use its recharacterization authority for a reinsurance agreement between unrelated parties where one of the parties to the agreement with respect to any contract covered by the agreement in effect is a conduit between related_persons thus although one party may not have de_facto control_over the business of the other party as required by sec_482 it may have unilateral control_over the profit levels for both parties with respect to specific lines of business covered by a reinsurance agreement which can be used to distort the income of the parties the act also makes it clear that the allocation and recharacterization authority can be used with respect to related_persons when one party to a reinsurance transaction acts as a conduit between the related_persons whether a party is an agent of or conduit between other parties must be determined in light of all the facts and circumstances an example of a fact that would tend to establish that an agency relationship existed is control on the part of the reinsurer over the amount of policyholder dividends that are paid_by the reinsured this authority is generally similar to that provided under sec_482 except that the authority extends to a broader class of items and may be exercised whenever it is necessary to reflect the proper character and source of the item joint_committee on taxation staff general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess pincite- based on this legislative_history the service has authority to reallocate income between the taxpayer and sub under sec_845 after forming sub the taxpayer willingly reduced its sales commissions and no longer received retro compensation from insurer a the taxpayer agreed to these reduced benefits without any material changes in the manner in which it offered the policies to its customers therefore the parties appear to have negotiated a reduction in the taxpayer’s sales commissions and retro compensation in conjunction with a related agreement between sub and insurer a which effectively reallocated a portion of the sales commission and retro compensation to sub insurer a was a conduit with respect to the commission payment because insurer a was primarily concerned with its processing fee and was not adversely affected by the reallocation of taxpayer’s commissions and refunds to sub we conclude that this type of manipulation is contemplated by sec_845 accordingly sec_845 can be used to reallocate a portion of the reinsurance_premium received by sub to the taxpayer because of a portion of the premiums is actually sales commissions earned by the taxpayer wta-n-109505-99 we note that although sub elected to be taxed only on its investment_income under sec_831 sub may need to include premiums received in income when computing the amount of its alternative_minimum_tax liability we also note that sub may need to capitalize a portion of the premiums received in accordance with sec_848 case development hazards and other considerations in addition to developing the information discussed above we suggest you consider the following before taking action on the points discussed above a sec_482 and sec_845 in 405_us_394 the supreme court held that the secretary’s authority to reallocate income under sec_482 was limited in situations where a state law prevented the party performing the services from earning the income b alternative_minimum_tax a small non-life insurance_company may elect to be taxed only on its investment_income under sec_831 however a small non-life insurance_company must include premiums received in income when computing the amount of its alternative_minimum_tax liability the taxpayer filed a consolidated_return with sub and it appears based on tax returns attached to the revenue agent’s report to be paying alternative_minimum_tax for the years in issue it is possible that the taxpayer did not include in income the premiums received by sub when computing its alternative_minimum_tax liability please note after companies qualifying for the small insurance_company election under sec_831 only need to include their investment_income in taxable_income when computing their alternative_minimum_tax liability due to a statutory amendment see sec_56 please call steven jensen pincite-3870 if you have any further questions jeffrey l dorfman
